--------------------------------------------------------------------------------

EXHIBIT 10.1



Asset Purchase Agreement
and Related License Agreement



         This Asset Purchase Agreement and Related License Agreement
("Agreement") is made effective February 13, 2008 ("Effective Date") by and
between NeXplore corporation, A Nevada Corporation having principal offices at
2601 Network Boulevard, Suite 208, Frisco, Texas 75034 ("NeXplore"), and
ClickCaster, Inc., a Delaware corporation having principal offices at 1750 30th
Street #173, Boulder, Colorado 80301 ("ClickCaster") (NeXplore and ClickCaster
are sometimes referred to individually as "party" and collectively as the
"Parties").

RECITALS

A.

NeXplore develops and markets software products, websites, applications, and
services that empower internet users to define a world wide web suited to their
unique needs by leveraging Web 2.0 technology.

B.

ClickCaster develops and markets software products, websites, applications, and
services to 3rd parties and web users a platform for targeting various audiences
with customizable web pages, videos, and other outlet.

C.

NeXplore wants to purchase and ClickCaster wants to sell copyrights, trademarks,
and user list associated with Clickcaster.com Application currently owned by
ClickCaster. This does not include copyrights associated with ClickCaster
applications: Directory Services Database Application, Clickcaster.com
Application, Castlister.com Application and other ClickCaster applications not
listed in this agreement.

D.

NeXplore wants to pay and ClickCaster wants to license certain assets including
ClickCaster.com Application, Castlister.com Application, and associated
intellectual property currently owned by ClickCaster.

   

NOW, THEREFORE, the parties agree as follows:

1.     Definitions.

     1.1     "Affiliate" means a corporation or other entity (a) with a common
parent corporation; (b) a corporation or other entity whose controlling
interests (representing the right to vote for the election of more than one
director or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by one of the Parties, but such corporation
or other entity constitutes an Affiliate only so long as such ownership or
control exists; or (c) a corporation or other entity which does not have
outstanding shares or securities, as may be the case in a partnership or joint
venture, but more than fifty percent (50%) of the whose ownership interest
representing the right to make decisions for such corporation or other entity is
now or hereafter, owned or controlled, directly or indirectly, by one of the
Parties.

     1.2     "Code" means computer programming code.

     1.3     "Change of control" means (a) a merger, consolidation or other
reorganization to which NeXplore or ClickCaster is a party, if the individual
and entities who were stockholders (or partners or members or others that hold
an ownership interest) of NeXplore or ClickCaster imeediately prior to the
Effective Date have beneficial ownership (as defined in 13d-3 of the Securities
Exchange Act of 1934, as amended) of less than fifty percent (50%) of the total
combined voting power of election of directors (or the equivalent) of the
surviving entity following the Effective Date, (b) acquisition by any entity or
group of direct or indirect beneficial ownership in the aggregate of then issued
and outstanding securities (or other ownership interest) of NeXplore or
ClickCaster in a single transaction or a series of representing in the aggregate
fifty percent (50%) or more of the total combine voting power of NeXplore or
ClickCaster, or (c) a sale of all or substantially all of NeXplore or
ClickCasters's assets.

     1.4     "ClickCaster.com" means a registered public domain name and Web
Site associated with the ClickCaster.com Application.

     1.5     "Castlister.com" means a registered public domain name and Web Site
associated with the Castlister.com Application.

     1.6     "Directory Services Database Application" means a copy of the Code
that allows search of audio and video content on the web accessed by RSS feed.

     1.7     "Directory Services Crawler Application" means a copy of the Code
that allows collection of audio and video content accessed by RSS feed.

     1.8     "Clickcaster.com Application" means a copy of the Code associated
with ClickCaster.com domain as of February 13, 2008.

     1.9     "Castlister.com Application" means a copy of the Code associated
with Directory Services Database Application and Directory Services Crawler
Application as of February 13, 2008 and that is associated with Castlister.com.

     1.10     "Intellectual Property Rights" means all current and future
worldwide patents and other patent rights, utility models, copyrights, mask work
rights, trade secrets, trademark, and all other intellectual property rights and
the related documentation or other tangible expression thereof.

     1.11     "Licensed Applications" means those assets licensed to NeXplore
pursuant to Section 4 of this Agreement.

     1.12     "NeXplore Products" means all software products created by
neXplore, including NeXplore Search, My Circle, Ad Circle, and any other
product, Code or javascript developed by Nexplore.

     1.13     "Purchased Assets" means those assets described in Section 5.

     1.14     "Software" means software of NeXplore or its licensors included in
the NeXplore Products.

     1.15     "Web Site" means an HTML document containing a set of information
available via the internet.

2.     Ownership by NeXplore

. NeXplore and its Affiliates will own all right, title, and interest in the
NeXplore Products, and is not transferring any of its intellectual property,
including its patents, trademarks, trade names, domain names, service marks,
copyrights, trade secrets, proprietary processes and all other forms of
intellectual property through this Agreement. Without limiting the generality of
the foregoing, no commercial use rights or any licenses under any patent, patent
application, copyright, trademark, know-how, trade secret, or any other
intellectual proprietary rights are granted by the Parties pursuant to this
Agreement. This Agreement does not include any implied license.



3.     Ownership by ClickCaster

. Except as provided in Sections 4 and 5 below, ClickCaster and its Affiliates
own all right, title, and interest in all Intellectual Property Rights currently
owned and is not giving up any of those Intellectual Property Rights by entering
into this Agreement.



4.     License to NeXplore

     4.1     ClickCaster grants to Nexplore a perpetual, royalty-free,
world-wide, non-exclusive, non-assignable, non-trasferable, non-sublicensable
license to use: (a) the Directory Services Database Application, along with its
associated Intellectual Property Rights; (b) Directory Services Crawler
Application, along with its associated Intellectual Property Rights; (c) the
clickCaster.com Application, along with its associated Code and Intellectual
Property Rights; the Castlister.com Application, along with its associated
Intellectual Property rights ("License").

     4.2     This license is perpetual and non-terminable by ClickCaster unless
NeXplore fails to meet its obligations under Section 6 (Compensation) of this
Agreement.

     4.3     ClickCaster is not prohibited by this Agreement from using the
Applications associated with the License.

5.     Purchase by NeXplore

. ClickCaster transfers all rights, title, and interest in the domains
ClickCaster.com and Castlister.com including all associated copyrights and
trademarks to NeXplore. This does not include the Licensed Applications
associated with ClickCaster.com and Castlister.com. This includes all merchant
accounts and associated revenues derived from the ClickCaster.com and
Castlister.com applications. Further, NeXplore shall own all right, title, and
interest in any enhancements made to the Licensed Applications in the future
that NeXplore creates and develops. The foregoing shall be defined as "Purhcased
Assets", and the Licensed Assets and Purchased Assets shall be defined
collectively herein as the "Assets".



6.     Compensation

     6.1     Upon the Effective Date of this Agreement, as compensation for the
Assets, NeXplore will issue to ClickCaster Common Stock, par value $.00001, in
NeXplore valued at $165,000, based on the "fair market value" of the Common
Stock within thirty (30) days of the Effective Date of this Agreement, subject
to ClickCaster meeting its obligations under this Agreement. The "fair market
value" is determined by NeXplore, based on the closing price for the Common
Stock as quoted on a registered national securities exchange or NASDAQ or, if
not listed on a national exchange or NASDAQ, as quoted on the OTC Bulletin Board
or pink sheets, or, if not quoted on the OTC Bulletin Board or pink sheets, the
closing price for the Common Stock as determined through any other reliable
means of determination available on the close of business on the trading day
last preceding the Effective Date.

     6.2     ClickCaster understands that the NeXplore Common Stock issued to
them as compensation is subject to the restrictions of Federal and State
securities laws, and that such laws govern the right to offer, sell or otherwise
dispose of the Common Stock. These laws include the Securities Act of 1933 and
the Securities Exchange Act of 1934, among others. ClickCaster agrees that it
shall not offer, sell, or otherwise dispose of any Common Stock received
pursuant to this Agreement in a manner that would violate or cause NeXplore to
violate any Federal or State law. Finally, ClickCaster understands that
appropriate restrictive legends will be affixed to the Common Stock certificates
received pursuant to this agreement.

7.     Transfer of Assets

. ClickCaster agrees to begin transfer of the Assets to NeXplore upon the
effective Date of this Agreement and, subject to factors outside of the Parties'
control, the transfer of purchased Assets shall be complete within 30 days of
the effective Date of this Agreement unless otherwise mutually agreed upon
Nexplore shall have the election to engage ClickCaster for hosting Licensed
Applications provided that it does so within 45 days from the Effective date and
pay clickCaster greater of $5,000 per month, or hosting cost incurred by
ClickCaster and $5,000 per month for maintenance & support. ClickCaster agrees
to provide telephone support to NeXplore as needed. During the first 90 days,
the first 20 hours of support will be at no cost. The remainder of the first 90
days, support shall be billed at $50 per hour. After the first 90 days, support
shall be billed at $250 per hour. ClickCaster shall have the election to cease
all support after 365 days.



8.     Limited Non-Compete

. Upon the effective date of this agreement, ClickCaster and its current
directors, officers, employees, and agents agree not to engage in a major
campaign to directly solicit large groups of ClickCaster.com or Castlister.com
current users, current customers, and current vendors for twelve (12) calendar
months.



9.     Fees and Costs

. Each Party shall bear its own fees and costs in connection with this Agreement
and shall share equally any sales, use, registration, transfer, or stamp taxes.
Further, Nexplore agrees that it is responsible for any costs or fees associated
with maintaining the assets following the Effective Date of this Agreement.



10.     Responsibility for Content

     10.1     ClickCaster agrees to maintain sole responsibility for the content
generated and displayed on or in connection with the Licensed Applications and
Purchased Assets up through the transfer of the Assets from ClickCaster to
Nexplore in accordance with this Agreement. ClickCaster agrees to indemnify
Nexplore, defend, and pay damages awarded pursuant to any third party claim
based in whole or in part on the content displayed on the Assets prior to the
transfer of the Assets to Nexplore.

     10.2     Nexplore agrees to maintain sole responsibility for the content
generated and displayed on or in connection with the Licensed Applications and
Purchased Assets after the transfer of the Assets from ClickCaster to NeXplore
in accordance with this Agreement. Nexplore agrees to indemnify clickCaster,
defend, and pay damanges awarded pursuant to any third party claim based in
whole or in part on the content displayed on the Assets after the transfer of
the assets to NeXplore.

11.     Disclaimer of Warranties

. TO THE EXTENT ALLOWED BY APPLICABLE LAW, THE PARTIES MAKE NO WARRANTY OF ANY
KIND, WHETHER EPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT
LIMITATION WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE.



12.     Limitation of Liability

. TO THE EXTENT ALLOWED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR ANY LOST PROFITS, COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR
SERVICES OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
HOWEVER CAUSED AND UNDER WHATEVER CAUSE OF ACTION OR THEORY OF LIABILITY BROUGHT
(INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE OR OTHER TORT
THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.



13.     Termination

. Either Party may terminate this Agreement due to the other Party's breach of
this Agreement, so long as the breaching Party has 30 days following written
notice of the breach in which to cure such breach. The Parties agree that,
subject to NeXplore meeting its obligations under this Agreement, the license
granted to NeXplore pursuant to Section 4 herein is non-terminable.



14.     Nondisclosure

.



     14.1     Both Parties agree to receive and hold in confidence and not
disclose in any manner to third parties any materials or information delivered
to a Party or disclosed by the other Party (collectively the "Confidential
Information") under the License. A Party shall use any confidential Information
only internally within its own company in the pursuit of its own internal
business interests. A Party shall not sell, lease, license or otherwise
transfer, with or without consideration, any Confidential Information to any
third party or permit any third party to reproduce or copy or otherwise use or
see any confidential Information in any form and shall use all reasonable
efforts to ensure that no improper or unauthorized use of any confidential
Information is made. This provision does not apply to NeXplore's ability to
sell, lease, license, or otherwise transfer Confidential Information associated
with the Purchased Assets following transfer of ownership of those Purchased
Assets to NeXplore.

     14.2     ClickCaster shall provide reasonable assistance to NeXplore in the
prosecution of any third parties who violate any of NeXplore's rights under the
license agreement set forth in Section 3 herein or rights provided by law with
respect to any Asset licensed hereunder to NeXplore. NeXplore shall bear any
associated cost and expense provided that such violation is not the result of a
breach by ClickCaster of its obligations under this agreement. ClickCaster shall
not have any obligation to hold any information in confidence if the information
was (1) rightfully disclosed to ClickCaster without any obligation to keep such
information confidential prior to execution of this Agreement, (2) in the public
domain through no fault of ClickCaster, or (3) is developed by clickCaster
independently of any proprietary information contained in the Confidential
information.

     14.3     This Section 14 does not prevent the Parties from disclosing the
existence of this Agreement and the completed transaction to the public or any
governmental entity. ClickCaster shall approve all public announcements,
including and not limited to public releases.

15.     NeXplore Indemnification

. NeXplore will indemnify, defend and/or settle, and pay damages awarded
pursuant to, any third party claim brought against ClickCaster arising from
alleged actions of NeXplore relating to this Agreement, provided that
ClickCaster promptly notifies NeXplore in writing of any such claim, promptly
tenders the control of the defense and settlement of any such claim to NeXplore
(at NeXplore's expense and with NeXplore's choice of counsel), and cooperates
fully with NeXplore in defending or settling such claim, including but not
limited to providing any information or materials necessary for NeXplore to
perform the foregoing. NeXplore will not enter into any settlement or compromise
of any such claim, which settlement or compromise would result in any liability
to ClickCaster,w ithout prior consent, which will not be unreasonable withheld.
Nexplore shall indemnify ClickCaster for Responsibility of Content under
Section10 after the transfer of the assets.



16.     ClickCaster Indemnification

. ClickCaster will indemnify, defend and/or settle, and pay damanges awarded
pursuant to, any third party claim brought against NeXplore arising from alleged
infringement associated with the Assets, provided that NeXplore promptly
notifies ClickCaster in writing of any such claim, promptly tenders the control
of the defense and settlement of any such claim to ClickCaster (at ClickCaster's
expense and with ClickCaster's choice of counsel), and cooperates fully with
ClickCaster in defending or settling such claim, including but not limited to
providing any information or materials necessary for ClickCaster to perform the
foregoing. ClickCaster will not enter into any settlement or compromise of any
such claim, without NeXplore's prior consent, which will not be unreasonably
withheld.



18.     Agreement.

     18.1     Executed counterparts will be deemed originals. The Parties can
rely on fax copies of the signed Agreement as if they are originals.

     18.2     This is the entire agreement between the Parties and it supercedes
any other agreements concerning the Assets and related matters. Any amendment to
this Agreement must be in writing and signed by an officer of each Party.

     18.3     If any part of this Agreement is invalid, the remainder shall
remain force and the invalid portion will be replaced with a valid provision
that most closely approximates the intent and economic of the Parties.

19.     Assignment

. The Parties may assign, delegate, or otherwise transfer their respective
rights, privileges, and obligations under this Agreement. Upon any assignment by
either Party, including pursuant to a Change of control, the Assignee will be
entitled to the rights and bound by the obligations of the Assignor.



20.     Relationship of Parties

. The Parties are independent and no agency, partnership, joint venture,
employer-employee relationship is intended or created by this Agreement.



21.     Governing Law

. This Agreement is governed by, and will be construed according to the laws of
the State of Texas, United States of America without regard to conflict of laws
rules that would otherwise apply laws of any other state or jurisdiction. Each
Party hereby consents to non-exclusive personal jurisdiction and venue in the
federal and state courts of Dallas County, Texas.



22.      Notice.

Any notices hereunder will be given to the appropriate Party at the address
specified for that Party in the introductory paragraph of this Agreement. Notice
shall be deemed given: upon personal delivery; upon confirmation of receipt if
sent by fax; or one day after the date of mailing if sent by a reputable
overnight courier with tracking capabilities.





     IN WITNESS WHEREOF, the Parties have caused their duly authorized officers
to execute this Agreement, on the dates below indicated.

 

NEXPLORE CORPORATION

 

CLICKCASTER, INC

     

(Paul O. Williams Signature)

 

(Keenan K. Gates Signature)

By

: Paul O. Williams  

By

: Keenan K. Gates

Its

: Chairman of the Board and  

Its

: President and Chief Financial

      Chief Financial Officer

 

      Officer

     

Date

: 2/13/08  

Date

: 2/13/08